Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to the communication filed on October 08, 2020.
3.	After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.
Drawings
4.	The drawings were received on 10/08/2020 are accepted by the examiner.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted 10/08/2020, 03/16/2021, 06/03/2021, 07/16/2021, 02/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Examiner’s Amendment
6.	Authorization for this examiner’s amendment given in a telephone interview with Josephine Paltin (Reg. No. 62587) on February 15, 2022.
	In the claims
	Please amend claims 1, 7-8, 12, 14-16, and 18-20 as follows:
1. (Currently Amended) A computer-implemented method comprising:
 identifying, by a storage manager executing on a computing device comprising one or more processors and computer memory, wherein the storage manager manages storage operations in an information management system without assistance from other storage managers, 
a first computing device, which is a component of the information management system, and which comprises one or more processors, computer memory, and executable logic for autonomously managing storage operations in the information management system on behalf of ]] the first computing device is out of communication with the storage manager; 
transmitting, by the storage manager to the first computing device, 
one or more management parameters for autonomously managing the storage operations when the first computing device is out of communication with the storage manager; 
after communications between the first computing device and the storage manager resume, 
receiving, by the storage manager, from the first computing device, metadata generated by the first computing device based on the storage operations that were autonomously managed by the first computing device while out of communication with the storage manager; and
integrating the metadata, by the storage manager, into a management database associated with the storage manager. 

7. (Currently Amended) The method of claim 1 further comprising:
while out of communication with the storage manager, initiating and managing by the first computing device, based on the one or more management parameters, one or more storage operations on a portion of a primary data generated by a client computing device that is a component of the information management system. 

8. (Currently Amended) The method of claim 7 wherein the metadata received from the first computing device identifies the client computing device and the portion of the primary data subjected to the one or more storage operations managed by the first computing device.

12. (Currently Amended) The method of claim 1 further comprising:
determining, by the storage manager, which one or more client and subclient components of the information management system to subject to the storage operations that are to be autonomously managed by the first computing device while out of communication with the storage manager[[,]] and according to the one or more management parameters.

14. (Currently Amended) A computer-implemented method comprising:

while in communication with a first computing device, by the storage manager: (i) initiating ]] are processed at least in part by the first computing device, and (ii) transmitting management parameters to the first computing device that enable the first computing device to continue the one or more storage operations without further instructions from the storage manager; 
while out of communication with the storage manager, continuing by the first computing device to process the of the management parameters previously received from the storage manager; and
wherein the continuing to process the one or more storage operations by the first computing device comprises:
generating at least one secondary copy based on the primary data, 
storing the at least one secondary copy to one or more storage devices in communication with the first computing device, and
generating metadata comprising information about the at least one secondary copy and information about the one or more storage operations performed while out of communication with the storage manager; and
wherein the storage manager comprises one or more computer processors and computer memory, wherein the client computing device comprises one or more computer processors and computer memory, and wherein the first computing device comprises one or more computer processors and computer memory.

15. (Currently Amended) The method of claim 14 further comprising:
determining, by the storage manager, which one of the 

16. (Currently Amended) The method of claim 14 further comprising:
after communications with the first computing device resume, receiving by the storage manager from the first computing device at least some of the metadata generated by the first computing device while out of communication with the storage manager; and
at least some of the metadata, received by the storage manager, into a management database.

18. (Currently Amended) The method of claim 14 further comprising[[,]]: while out of communication with the storage manager, receiving the primary data from the client computing device by the first computing device and processing the primary data from the client computing device by a media agent on the first computing device.

19. (Currently Amended) The method of claim 14 wherein transmitting of the 

20. (Currently Amended) The method of claim 14 wherein the 

					Reasons for Allowance
7.	The following is an examiner statement of reason for allowance:
	The closest prior art found for this application is Gokhale (US 2007/0226535 A1), which describe a system for reconstructing and maintaining data stored in an electronic storage network which may include the identification and use of metadata stored centrally within the system. The metadata may be generated by a group of storage operation cells during storage operations within the network. The unified metadata is used to reconstruct data throughout the storage operation cells that may be missing, deleted or corrupt.
	The next closest prior art found for this application is Koch (US 2004/0268175 A1), which describe a methods of transparent connection failover allowing a remote computer to continue to use a network connection to communicate with one of at least two or more other computers such as the backup servers, over a network, when one of the other computers such as the primary server fails.

	Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention “autonomously managing the storage operations when the first computing device is out of communication with the storage manager; after communications between the first computing device and the storage manager resume, receiving, by the storage manager, from the first computing device, metadata generated by the first computing device based on the storage operations that were autonomously managed by the first computing device while out of communication with the storage manager” of independent claim 1, and “while out of communication with the storage manager, continuing by the first computing device to process the one or more storage operations based on one or more of the management parameters previously received from the storage manager; and wherein the continuing to process the one or more storage operations by the first computing device comprises: generating at least one secondary copy based on the primary data, storing the at least one secondary copy to one or more storage devices in communication with the first computing device, and generating metadata comprising information about the at least one secondary copy and information about the one or more storage operations performed while out of communication with the storage manager” of independent claim 14, in combination with other claimed feature, which is neither taught nor suggested by the prior art of record (PTO-892). Therefore, claims 1-20 are allowed.
An updated search of prior art in domains (EAST, Google, Google Scholar, and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest 
The dependent claims 2-13 depending on independent claim 1, dependent claims 15-20 depending on independent claim 14 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED R UDDIN/
Primary Examiner, Art Unit 2167